Citation Nr: 0706065	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-06 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Basic entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to January 
1959.  He avers periods of active duty training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
nonservice-connected pension benefits.

The veteran has presented statements at a November 2006 
hearing before the Board that constitute an informal claim 
for service connection for a left shoulder disability.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have any active duty service of 90 
days or more during a wartime period.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during his period as a reservist, 
he had periods of active duty during the Vietnam Era, that, 
when combined, are in excess of 90 days.  Thus, he should be 
considered a wartime veteran for VA pension purposes.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran 
who served during a period of war who is permanently and 
totally disabled from nonservice-connected disability that 
was not the result of his willful misconduct.  All veterans 
who are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  38 C.F.R. § 4.17 
(2006).

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service - (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C. § 1521 (West 2002).

For veteran's who served on active duty in the Republic of 
Vietnam, recognized service during the Vietnam Era (War) 
extends from a period beginning on February 28, 1961 and 
ending on May 7, 1975.  For veterans who did not service in 
the Republic of Vietnam, recognized service during the 
Vietnam Ear (War) extends from a period beginning on August 
5, 1964 and ending on May 7, 1975.  38 C.F.R. § 3.2(f) 
(2006).

In the present case, the veteran's DD 214 Form shows active 
service in the United States Navy from June 1955 to January 
1959.  The RO verified the veteran's period of active service 
for this period with the National Personnel Records Center.  
Moreover, the veteran does not contend that his active duty 
service extended past January 1959.  In order for the 
veteran's dates of active service to correspond to a period 
of war during the Vietnam Era, the veteran's active service 
would have to include service in the Republic of Vietnam.  
This has not been demonstrated.  Rather, the veteran's active 
service ended over five years prior to the August 5, 1964 
commencement date of the period recognized in the regulations 
as a period of war for Vietnam Era veterans who did not serve 
in the Republic of Vietnam.  As the veteran did not serve in 
Vietnam during his period of active service, his dates of 
active duty service do not correspond to any recognized 
period of war as defined by 38 C.F.R. § 3.2.

In May 2004, the RO attempted to verify additional periods of 
active duty for the veteran.  The June 2004 response from the 
National Personnel Records Center (NPRC) did not confirm 
additional active duty of 90 days during the Vietnam Era.   

The veteran testified during his November 2006 Travel Board 
hearing that he served on active duty while in the Reserves 
as an air crewman aboard naval aircraft, and that he 
participated in several flight missions to Vietnam to deliver 
aircraft parts.  On one occasion, he reported that his flight 
returned from Vietnam carrying the corpses of servicemen in 
body bags.  When asked whether he had been called to active 
duty, the veteran said, "No, this was just voluntary."  
(see hearing transcript, page 3).  He indicated that these 
alleged periods of active duty were for two weeks at a time.  
When further questioned as to whether this was Active Duty 
For Training (ACDUTRA) or actual active duty, the veteran 
stated that "There's a fine line about whether you know as a 
reservist, that you are on active duty or not."  (see 
hearing transcript, page 4).

The Board disputes the "fine line" theory espoused by the 
veteran.  Military procedure requires that the veteran would 
have been notified that he was being recalled to active duty, 
and his activation would have been duly documented.  However, 
the NPRC was unable to find any records or activation orders 
that would verify the active duty periods claimed by the 
veteran.  The Board must make a decision based on the 
evidence of record.  The evidence in this case does not 
support a finding that the veteran had active wartime service 
as required by 38 U.S.C. 1521.  Therefore, as a matter of law 
and regulation, the veteran is not eligible to receive a VA 
nonservice-connected disability pension.  His appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

While the Board does not intent to disparage the veteran's 
honorable service to his country, the Board is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  See 38 U.S.C.A. § 
7104(c) (West 2002).  As there is no authorization under law 
and regulation to grant the benefit claimed by the veteran, 
the Board is forced to deny his claim.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


